Title: To Thomas Jefferson from Alexander Hamilton, 15 January 1793
From: Hamilton, Alexander
To: Jefferson, Thomas



Sir
Treasury Department January 15th 1793

Major Rochefontaine has presented at the Treasury an authenticated copy of a Register Certificate in his favour, from which it appears, that the original has been deposited with Mr. Delamotte, vice consul of the united States at Havre in France.
It being necessary, that the Treasury should be in possession of the original certificate, I have in the enclosed letter desired Major Rochefontaine to cause it to be forwarded hither. This letter will probably be transmitted to Havre, and will therefore require to be authenticated by your signature; it being presumed, that mine is not familiar to the Consul. I request some proper Memorandum on the inclosed for this purpose.
It will be requisite, that Mr. Delamotte and other consuls and Vice Consuls of the U States should be directed to forbear in future taking any deposits of original certificates of the like nature. This direction I conceive will come properly from your department. I have the honor to be very respectfully Sir Your obedt Servt

Alexander Hamilton

